Exhibit 10.1

 

Execution Version

 

$650,000,000

 

ANTERO MIDSTREAM PARTNERS LP

ANTERO MIDSTREAM FINANCE CORPORATION

 

5.750% Senior Notes due 2027

 

PURCHASE AGREEMENT

 

February 20, 2019

 

J.P. Morgan Securities LLC

As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179

 

Ladies and Gentlemen:

 

Antero Midstream Partners LP, a Delaware limited partnership (the
“Partnership”), and Antero Midstream Finance Corporation, a Delaware corporation
(“Finance Corp.” and, together with the Partnership, the “Issuers”), propose to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $650,000,000 aggregate principal amount of their 5.750%
Senior Notes due 2027 (the “Securities”).  The Securities will be issued
pursuant to an Indenture (the “Indenture”), to be dated as of the Closing Date
(as defined below), among the Issuers, the guarantors listed in Schedule 2
hereto (the “Guarantors”), and Wells Fargo Bank, National Association, as
trustee (the “Trustee”), and will be guaranteed on an unsecured senior basis by
each of the Guarantors (the “Guarantees”).  The Issuers and the Guarantors are
referred to collectively herein as the “Antero Entities.”

 

The Securities will be sold to the Initial Purchasers without registration under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption from registration thereunder.  The Antero Entities have prepared a
preliminary offering memorandum dated February 20, 2019 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Issuers, the Guarantors and the Securities.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Issuers to the Initial Purchasers pursuant to the terms of this purchase
agreement (this “Agreement”).  The Issuers hereby confirm that they have
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and

 

--------------------------------------------------------------------------------



 

the Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Antero Entities prepared the following information (collectively,
the “Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

The Antero Entities hereby confirm their agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

 

1.                                      Purchase and Resale of the Securities. 
The Issuers agree to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Issuers the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.875% of the principal amount thereof plus accrued interest, if any,
from February 25, 2019 to the Closing Date.  The Issuers will not be obligated
to deliver any of the Securities except upon payment for all the Securities to
be purchased as provided herein.

 

(a)         The Issuers understand that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents and
warrants to, and agrees with, the Issuers that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act;

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell the Securities as
part of its initial offering except within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A; and

 

(iv)                              it has not solicited offers for, or offered or
sold, and will not solicit offers for, or offer or sell, the Securities as part
of its initial offering except

 

2

--------------------------------------------------------------------------------



 

outside of the United States in accordance with the restrictions set forth in
Annex D hereto.

 

(b)         Each Initial Purchaser acknowledges and agrees that the Issuers and,
for purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Issuers and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (a) above
(including Annex D hereto), and each Initial Purchaser hereby consents to such
reliance.

 

(c)          The Issuers acknowledge and agree that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

 

(d)         The Antero Entities acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Antero Entities with respect to the offering of Securities
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or fiduciary to, or an agent of, the
Antero Entities or any other person.  Additionally, neither the Representative
nor any other Initial Purchaser is advising the Issuers, the Guarantors or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.  The Antero Entities shall consult with their own advisors
concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Issuers or the Guarantors with respect
thereto.  Any review by the Representative or any Initial Purchaser of the
Issuers, the Guarantors and the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Representative or such Initial Purchaser, as the case may be, and shall
not be on behalf of the Issuers, the Guarantors or any other person.

 

2.                                      Payment and Delivery.  Payment for and
delivery of the Securities will be made at the offices of Vinson & Elkins
L.L.P., 1001 Fannin Street, Suite 2500, Houston, Texas 77002 at 10:00 A.M., New
York City time, on February 25, 2019, or at such other time or place on the same
or such other date, not later than the fifth business day thereafter, as the
Representative and the Issuers may agree upon in writing.  The time and date of
such payment and delivery is referred to herein as the “Closing Date.”

 

(a)         Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Partnership to
the Representative against delivery to the nominee of The Depository Trust
Company (“DTC”), for the account of the Initial Purchasers, of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of the Securities duly
paid by the Issuers.

 

3

--------------------------------------------------------------------------------



 

3.                                      Representations and Warranties of the
Antero Entities.  The Antero Entities jointly and severally represent and
warrant to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date, will not, and the Offering Memorandum, in the form
first used by the Initial Purchasers to confirm sales of the Securities and as
of the Closing Date, will not, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that the Antero Entities make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Issuers in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum, which information is specified in the last sentence of
Section 7(b).

 

(b)                                 Additional Written Communications.  The
Antero Entities (including their agents and representatives, other than the
Initial Purchasers in their capacity as such) have not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Antero Entities or their agents and representatives (other than a
communication referred to in clauses (i), (ii) and (iii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Memorandum,
(ii) the Offering Memorandum, (iii) the documents listed on Annex A hereto,
including a term sheet substantially in the form of Annex B hereto, which
constitute part of the Time of Sale Information and (iv) any electronic road
show or other written communications, in each case used in accordance with
Section 4(c).  Each such Issuer Written Communication, when taken together with
the Time of Sale Information at the Time of Sale, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Antero Entities make no representation and warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuers in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication, which
information is specified in the last sentence of Section 7(b).

 

(c)                                  Incorporated Documents.  The documents
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, when filed with the Securities and Exchange Commission (the
“Commission”), conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Act or the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of
the Commission thereunder, as applicable, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

(d)                                 Financial Statements.  The historical
financial statements and the related notes and supporting schedules thereto
included or incorporated by reference in each of the Time of Sale

 

4

--------------------------------------------------------------------------------



 

Information and the Offering Memorandum present fairly the consolidated
financial position of the Partnership and its subsidiaries as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified; such financial statements have been prepared in
conformity with generally accepted accounting principles accepted in the United
States applied on a consistent basis throughout the periods covered thereby,
except to the extent disclosed therein.  The other financial information
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum has been derived from the accounting records of the
Partnership and its subsidiaries and presents fairly in all material respects
the information shown thereby.  The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

(e)                                  No Material Adverse Change.  Since the date
of the most recent audited financial statements included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
(i) there has not been any change in the equity or long-term debt of the
Partnership or any of its subsidiaries, or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Partnership or any of
its subsidiaries on any class of equity interests, or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, management, financial position or results
of operations of the Partnership or any of its subsidiaries taken as a whole;
(ii) neither the Partnership nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Partnership and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Partnership and its subsidiaries taken as a
whole; (iii) neither the Partnership nor any of its subsidiaries has sustained
any material loss or interference with its business or operations from fire,
explosion, flood or other calamity, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority; and (iv) neither the Partnership nor any of its
subsidiaries has issued or granted any securities, except in each case as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum.

 

(f)                                   Organization and Good Standing.  Each of
the Antero Entities has been duly organized and is validly existing and in good
standing under the laws of its jurisdiction of organization, is duly qualified
to do business and is in good standing in each jurisdiction in which its
ownership or lease of property or the conduct of its business requires such
qualification, and has all power and authority necessary to own or hold its
properties and to conduct the business in which it is engaged, except where the
failure to be so qualified, in good standing or have such power or authority
would not, individually or in the aggregate, (A) have a material adverse effect
on the business, properties, management, financial position or results of
operations of the Partnership and its subsidiaries taken as a whole;
(B) materially impair the ability of any of the Antero Entities to perform their
respective obligations under the Transaction Documents (as defined below) (each
of clause (A) and (B), a “Material Adverse Effect”); or (C) subject the limited
partners of the Partnership to any material liability or disability.  The
Partnership does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Schedule 3 to
this Agreement.

 

5

--------------------------------------------------------------------------------



 

(g)                                  General Partner. Antero Midstream Partners
GP LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”), has full limited liability company power
and authority to serve as general partner of the Partnership as disclosed in
each of the Time of Sale Information and the Offering Memorandum.

 

(h)                                 Ownership of the General Partner. Antero
Midstream GP LP, a Delaware limited partnership (“AMGP”), owns 100% of the
limited liability company interests in the General Partner; such limited
liability company interests have been duly authorized and validly issued in
accordance with the limited liability company agreement of the General Partner,
dated as of April 11, 2017 (the “GP LLC Agreement”), and are fully paid (to the
extent required under the GP LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”)); and such limited
liability company interests are owned free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim (“Liens”) (except for (i) restrictions on transferability contained in the
GP LLC Agreement or as described in the Time of Sale Information and the
Offering Memorandum, (ii) Liens created or arising under the Delaware LLC Act,
and (iii) pledges of equity interests in connection with the Credit Agreement,
dated as of May 9, 2018, by and between AMGP and Wells Fargo Bank, National
Association, as amended, supplemented or restated, if applicable, including any
promissory notes, pledge agreements, security agreements, mortgages, guarantees
and other instruments or agreements entered into by AMGP or its subsidiaries in
connection therewith or pursuant thereto, in each case as amended, supplemented
or restated, if applicable).

 

(i)                                     Ownership of the General Partner
Interest in the Partnership.  The General Partner is the sole general partner of
the Partnership, with a noneconomic general partner interest in the Partnership
(the “General Partner Interest”); such General Partner Interest has been duly
authorized and validly issued in accordance with the Agreement of Limited
Partnership of the Partnership, dated as of November 10, 2014, as amended by
Amendment No. 1, dated as of February 23, 2016, and Amendment No. 2, dated as of
December 20, 2017 (the “Partnership Agreement”); and the General Partner owns
such General Partner Interest free and clear of all Liens (except for
(i) restrictions on transferability contained in the Partnership Agreement or as
described in the Time of Sale Information and the Offering Memorandum and
(ii) Liens created or arising under the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”)).

 

(j)                                    Due Authorization.  Each of the Antero
Entities has or had, as applicable, full right, power and authority to execute
and deliver, as applicable, this Agreement, the Securities and the Indenture
(including each Guarantee of each Guarantor set forth therein) (collectively,
the “Transaction Documents”) and to perform its obligations hereunder and
thereunder.

 

(k)                                 Ownership of Midstream Operating.  The
Partnership owns 100% of the limited liability company interests in Antero
Midstream LLC, a Delaware limited liability company (“Midstream Operating”);
such limited liability company interests have been duly authorized and validly
issued in accordance with the Limited Liability Company Agreement of Midstream
Operating, dated as of January 16, 2014 (the “Midstream Operating LLC
Agreement”), and are fully paid (to the extent required under the Midstream
Operating LLC Agreement) and nonassessable (except as such nonassessability may
be affected by Sections 18-607 and 18-804 of

 

6

--------------------------------------------------------------------------------



 

the Delaware LLC Act); and such limited liability company interests are owned
free and clear of all Liens (except for (i) restrictions on transferability
contained in the Midstream Operating LLC Agreement or as described in the Time
of Sale Information and the Offering Memorandum, (ii) Liens created or arising
under the Delaware LLC Act and (iii) Liens created or arising under that certain
Amended and Restated Credit Agreement, dated as of October 26, 2017, by and
among the Partnership and certain of its subsidiaries, certain lenders party
thereto, Wells Fargo Bank, National Association, as administrative agent,
swingline lender and L/C issuer, and the other parties thereto, as amended,
supplemented or restated, if applicable, including any promissory notes, pledge
agreements, security agreements, mortgages, guarantees and other instruments or
agreements entered into by the Partnership or its subsidiaries in connection
therewith or pursuant thereto, in each case as amended, supplemented or
restated, if applicable (the “Revolving Credit Facility”)).

 

(l)                                     Ownership of Antero Treatment.  The
Partnership owns 100% of the limited liability company interests in Antero
Treatment LLC, a Delaware limited liability company (“Antero Treatment”); such
limited liability company interests have been duly authorized and validly issued
in accordance with the Limited Liability Company Agreement of Antero Treatment,
dated as of August 13, 2015 (the “Antero Treatment LLC Agreement”), and are
fully paid (to the extent required under the Antero Treatment LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and such limited liability company
interests are owned free and clear of all Liens (except for (i) restrictions on
transferability contained in the Antero Treatment LLC Agreement or as described
in the Time of Sale Information and the Offering Memorandum, (ii) Liens created
or arising under the Delaware LLC Act and (iii) Liens created or arising under
the Revolving Credit Facility).

 

(m)                             Ownership of Antero Water.  The Partnership owns
100% of the limited liability company interests in Antero Water LLC, a Delaware
limited liability company (“Antero Water”); such limited liability company
interests have been duly authorized and validly issued in accordance with the
Limited Liability Company Agreement of Antero Water, dated as of November 6,
2014 (the “Antero Water LLC Agreement”), and are fully paid (to the extent
required under the Antero Water LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and such limited liability company interests are owned free and clear
of all Liens (except for (i) restrictions on transferability contained in the
Antero Water LLC Agreement or as described in the Time of Sale Information and
the Offering Memorandum, (ii) Liens created or arising under the Delaware LLC
Act and (iii) Liens created or arising under the Revolving Credit Facility).

 

(n)                                 Ownership of Finance Corp.  The Partnership
owns 100% of the issued and outstanding shares of capital stock of Finance
Corp.; such capital stock has been duly authorized and validly issued in
accordance with the certificate of incorporation and by-laws of Finance Corp.,
as amended to date (the “Finance Corp. Organizational Documents”), and is fully
paid and nonassessable, were not issued in violation of any preemptive or
similar right and, except as set forth in the Time of Sale Information and the
Offering Memorandum, are owned free and clear of all Liens (other than transfer
restrictions imposed by the Securities Act and the securities or Blue Sky laws
of certain jurisdictions).

 

7

--------------------------------------------------------------------------------



 

(o)                                 Ownership of Sherwood Midstream Interest. 
Midstream Operating owns 50% of the limited liability company interests in
Sherwood Midstream LLC, a Delaware limited liability company (“Sherwood
Midstream”); such limited liability company interests have been duly authorized
and validly issued in accordance with the Limited Liability Company Agreement of
Sherwood Midstream, dated as of February 6, 2017 (the “Sherwood LLC Agreement”),
and are fully paid (to the extent required under the Sherwood LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and such limited liability company
interests are owned free and clear of all Liens (except for (i) restrictions on
transferability contained in the Sherwood LLC Agreement or as set forth in the
Time of Sale Information and the Offering Memorandum, (ii) Liens created or
arising under the Delaware LLC Act and (iii) Liens created or arising under the
Revolving Credit Facility).

 

(p)                                 No Other Subsidiaries.  The General Partner
does not own, directly or indirectly, any equity or long-term debt securities of
any corporation, partnership, limited liability company, joint venture,
association or other entity, other than the Partnership, Midstream Operating,
Antero Treatment, Antero Water, Finance Corp., Series B of M3 Appalachia
Operating, LLC, a Delaware limited liability company (“M3 Appalachia
Operating”), Stonewall Gas Gathering LLC (“Stonewall”), Sherwood Midstream,
Sherwood Midstream Holdings LLC, a Delaware limited liability company (“Sherwood
Holdings”), MarkWest Ohio Fractionation Company, L.L.C., a Delaware limited
liability company (together with M3 Appalachia Operating, Stonewall, Sherwood
Midstream and Sherwood Holdings, the “JV Entities”) or other entities that, in
the aggregate would not constitute a significant subsidiary as such term is
defined in Section 1.02(w) of Regulation S-X under the Securities Act. The
Partnership does not own, directly or indirectly, any equity or long-term debt
securities of any corporation, partnership, limited liability company, joint
venture, association or other entity, other than Midstream Operating, Antero
Treatment, Antero Water, Finance Corp., the JV Entities or other entities that,
in the aggregate would not constitute a significant subsidiary as such term is
defined in Section 1.02(w) of Regulation S-X under the Securities Act.

 

(q)                                 The Indenture.  The Indenture has been duly
authorized by each of the Antero Entities and, when duly executed and delivered,
will constitute a valid and legally binding agreement of each of the Antero
Entities enforceable against each of the Antero Entities in accordance with its
terms, except as enforceability may be limited (A) by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles (whether considered in a proceeding at law or in equity) relating to
enforceability and (B) by public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing (collectively, the “Enforceability Exceptions”).

 

(r)                                    The Securities and the Guarantees.  The
Securities have been duly authorized for issuance and sale by the Issuers
pursuant to this Agreement and the Indenture and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Issuers enforceable
against the Issuers in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized for issuance by each of
the Guarantors pursuant to this Agreement and the Indenture and, when the
Securities have been duly executed, authenticated,

 

8

--------------------------------------------------------------------------------



 

issued and delivered as provided in the Indenture and paid for as provided
herein, will be valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(s)                                   Purchase Agreement.  This Agreement has
been duly authorized, executed and delivered by each of the Antero Entities.

 

(t)                                    Descriptions of the Transaction
Documents.  Each Transaction Document conforms in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.

 

(u)                                 No Violation or Default.  Neither the
Partnership nor any of its subsidiaries is (i) in violation of its respective
certificate of limited partnership, formation or incorporation, agreement of
limited partnership, limited liability company agreement or bylaws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Partnership or any of its subsidiaries is a party or by
which the Partnership or any of its subsidiaries is bound or to which any of the
property or assets of the Partnership or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority;
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(v)                                 No Conflicts.  The execution, delivery and
performance by each of the Antero Entities of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
related Guarantees) and compliance by each of the Antero Entities with the terms
thereof, the application of the proceeds from the sale of the Securities as
described under “Use of Proceeds” in each of the Time of Sale Information and
the Offering Memorandum and the consummation of the other transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any Lien upon any
property or assets of any of the Partnership or any of its subsidiaries or, to
the knowledge of the Partnership and any of its subsidiaries, Sherwood
Midstream, pursuant to, any indenture, mortgage, deed of trust, loan agreement,
license, lease or other agreement or instrument to which the Partnership or any
of its subsidiaries or Sherwood Midstream is a party or by which the Partnership
or any of its subsidiaries or Sherwood Midstream is bound or to which any of the
property, right or assets of the Partnership or any of its subsidiaries or
Sherwood Midstream is subject; (ii) result in any violation of the provisions of
the charter or bylaws or similar organizational documents of the Partnership or
any of its subsidiaries or Sherwood Midstream or (iii) result in any violation
of any law or statute or any judgment, order, decree, rule or regulation of any
court or arbitrator or governmental or regulatory authority, except, in the case
of clauses (i) and (iii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

9

--------------------------------------------------------------------------------



 

(w)                               No Consents.  No consent, approval,
authorization or order of, or filing, registration or qualification (“consent”)
of or with any court or arbitrator or governmental or regulatory authority is
required for (i) the execution, delivery and performance by each of the Antero
Entities of each of the Transaction Documents to which each is a party, (ii) the
issuance and sale of the Securities (including the related Guarantees) and
compliance by each of the Antero Entities with the terms thereof, (iii) the
application of the proceeds from the sale of the Securities as described under
“Use of Proceeds” in each of the Time of Sale Information and the Offering
Memorandum, and (iv) the consummation of the transactions contemplated by the
Transaction Documents, except (A) such as have been, or prior to the Closing
Date, will be, obtained or made, (B) for such consents as may be required under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers, (C) for such consents that, if not
obtained, would not, individually or in the aggregate, have a Material Adverse
Effect and (D) as described in each of the Time of Sale Information and the
Offering Memorandum.

 

(x)                                 Legal Proceedings.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Partnership or any of its subsidiaries is or may be a party
or to which any property, right or asset of the Partnership or any of its
subsidiaries is or may be the subject that, individually or in the aggregate, if
determined adversely to the Partnership or any of its subsidiaries, could
reasonably be expected to have a Material Adverse Effect; and to the knowledge
of the Antero Entities, no such investigations, actions, suits or proceedings
are threatened or contemplated by any governmental or regulatory authority or by
others.

 

(y)                                 Independent Accountants.  KPMG LLP, which
has certified certain financial statements of the Partnership and its
subsidiaries is an independent public accounting firm with respect to the
Partnership and its subsidiaries within the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States) and as required by the Securities Act.

 

(z)                                  Title to Properties.  The Partnership and
its subsidiaries have good and marketable title to, or valid rights to lease or
otherwise use, all items of real property and personal property that are
material to the respective businesses of the Partnership and its subsidiaries,
in each case free and clear of all Liens except those (i) created or arising
under the Revolving Credit Facility which are described in the Time of Sale
Information and the Offering Memorandum, (ii) that do not materially interfere
with the use made and proposed to be made of such property by the Partnership
and its subsidiaries or (iii) that could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(aa)                          Rights of Way. The Partnership and its
subsidiaries, directly or indirectly, have such consents, easements,
rights-of-way, permits or licenses from each person (collectively,
“rights-of-way”) as are necessary to conduct its business in the manner
described in each of the Time of Sale Information and the Offering Memorandum,
subject to the limitations described in each of the Time of Sale Information and
the Offering Memorandum, if any, except for (i) qualifications, reservations and
encumbrances with respect thereto that would not have a Material Adverse Effect
and (ii) such rights-of-way that, if not obtained, would not have, individually
or in the aggregate, a Material Adverse Effect; the Partnership and its
subsidiaries have fulfilled and performed, in all material respects, its
obligations with respect to such rights-of-way and no event has occurred that

 

10

--------------------------------------------------------------------------------



 

allows, or after notice or lapse of time would allow, revocation or termination
thereof or would result in any impairment of the rights of the holder of any
such rights-of-way, except for such revocations, terminations and impairments
that, individually or in the aggregate, would not have a Material Adverse
Effect; and none of such rights-of-way contains any restriction that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(bb)                          Intellectual Property.  The Partnership and its
subsidiaries own or possess adequate rights to use all material patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses, except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

 

(cc)                            No Undisclosed Relationships.  No relationship,
direct or indirect, exists between or among the Partnership or any of its
subsidiaries, on the one hand, and the directors, officers, unitholders, holders
of equity interests or other affiliates of the Partnership or any of its
subsidiaries, on the other hand, that would be required by the Securities Act to
be described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

 

(dd)                          Investment Company Act.  Neither the Partnership
nor any of its subsidiaries is, and after giving effect to the offer and sale of
the Securities and the application of the proceeds therefrom as described in
each of the Time of Sale Information and the Offering Memorandum none of them
will be, (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”) or (ii) a “business development company” (as defined
in Section 2(a)(48) of the Investment Company Act).

 

(ee)                            Taxes.  Except as disclosed in each of the Time
of Sale Information and the Offering Memorandum, or as would not, individually
or in the aggregate, have a Material Adverse Effect, the Partnership and its
subsidiaries have paid all federal, state, local and foreign taxes and filed all
tax returns required to be paid or filed through the date hereof; and except as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum or as would not, individually or in the aggregate, have a Material
Adverse Effect, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Partnership or any of its subsidiaries or
any of their respective properties or assets.

 

(ff)                              Licenses and Permits.  The Partnership and its
subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities (“Permits”) that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in each of the Time of Sale Information and the Offering Memorandum, except
where the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; and except as described in each of
the Time of Sale Information and the Offering Memorandum, neither the
Partnership nor any of its subsidiaries has received notice of any revocation or
modification of any such Permits or has

 

11

--------------------------------------------------------------------------------



 

any reason to believe that any such Permits will not be renewed in the ordinary
course, except that could not reasonably be expected to have Material Adverse
Effect.

 

(gg)                            No Labor Disputes.  No labor disturbance by, or
dispute with, the employees of the Partnership or any of its subsidiaries exists
or, to the knowledge of the Antero Entities, is contemplated or threatened, and
the Partnership is not aware of any existing or imminent labor disturbance by,
or dispute with, the employees of any of the Partnership or any of its
subsidiaries, in each case except as could not reasonably be expected to have a
Material Adverse Effect.

 

(hh)                          Environmental Laws.  Except as described in each
of the Time of Sale Information and the Offering Memorandum: (i) the Partnership
and its subsidiaries (x) are and, during the relevant time periods specified in
all applicable statutes of limitations, have been in compliance with all
applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety (to the extent such human health or safety protection is related to
exposure to hazardous or toxic substances or wastes, pollutants or
contaminants), the environment, natural resources, hazardous or toxic substances
or wastes, pollutants or contaminants (collectively, “Environmental Laws”),
(y) have received and are in compliance with all permits, licenses, certificates
or other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (z) have not
received any written notice of any actual or potential liability under or
relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in any such notice;
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Partnership or any of its subsidiaries, except in the case of
each of (i) and (ii) above, for any such failure to comply, or failure to
receive required permits, licenses or approvals, or cost or liability, as would
not, individually or in the aggregate, have a Material Adverse Effect; and
(iii) there are no proceedings that are pending or, to the knowledge of the
Antero Entities, threatened against the Partnership or any of its subsidiaries
under any Environmental Laws in which a governmental authority is also a party,
other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed.

 

(ii)                                  Compliance with ERISA.  Each employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Partnership or any of its affiliates for
employees or former employees of the Partnership and its affiliates has been
maintained in compliance in all material respects with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including, but not limited to, ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption, and transactions which, individually or in the
aggregate, would not have a Material Adverse Effect, and no such plan is subject
to the funding rules of Section 412 of the Code or Section 302 of ERISA; and
neither the Partnership nor any of its subsidiaries has any reasonable
expectation of incurring any liabilities under Title IV of ERISA.

 

12

--------------------------------------------------------------------------------



 

(jj)                                Disclosure Controls.  The Partnership and
its subsidiaries maintain an effective system of disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Partnership and its
subsidiaries in reports that the Partnership files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Partnership’s management, including the principal executive officer(s) and
principal financial officer(s) of the General Partner, as appropriate to allow
timely decisions regarding required disclosure to be made.  The Partnership’s
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established.  The Partnership and its
subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

(kk)                          Accounting Controls. The Partnership and its
subsidiaries maintain systems of “internal control over financial reporting” (as
such term is defined in Rule 15d-15(f) of the Exchange Act) that complies with
the requirements of the Exchange Act and that has been designed by, or under the
supervision of, the General Partner’s principal executive officer(s) and
principal financial officer(s), to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles in the United States, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of the Partnership’s consolidated financial statements in conformity
with U.S. generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in each of the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum is prepared in accordance with the
Commission’s rules and guidelines applicable thereto. As of the date of the most
recent balance sheet of the Partnership and its consolidated subsidiaries
reviewed or audited by KPMG LLP, there were no material weaknesses or
significant deficiencies in the internal controls of the Partnership.

 

(ll)                                  Insurance.  The Partnership and its
subsidiaries have insurance covering their respective properties, operations,
personnel and businesses, which insurance is in reasonable amounts and insures
against such losses and risks as are reasonably adequate to protect the
Partnership and its subsidiaries and their respective businesses; and neither
the Partnership nor any of its subsidiaries has (i) received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
(other than the payment of premiums due) are required or necessary to be made in
order to continue such insurance or (ii) any reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at reasonable cost from similar insurers
as may be necessary to continue its business.

 

(mm)                  Cybersecurity; Data Protection.  The Partnership and its
subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites,

 

13

--------------------------------------------------------------------------------



 

applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform as necessary for the operation of the business of the
Partnership and its subsidiaries as currently conducted, except as would not,
individually or in the aggregate, have a Material Adverse Effect.  The
Partnership and its subsidiaries conduct industry-standard scans of its IT
Systems to detect and address material bugs, errors, defects, Trojan horses,
time bombs, malware and other corruptants.  The Partnership and its subsidiaries
have implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity and security of all IT Systems and sensitive data
(including all personal, personally identifiable, confidential or regulated data
(“Sensitive Data”)) used in connection with their businesses, and there have
been no known breaches, violations, outages or unauthorized uses of or accesses
to same, except as would not, individually or in the aggregate, have a Material
Adverse Effect, and the Partnership and its subsidiaries have not had a duty to
notify any other person, nor any incidents under internal review or
investigations relating to the same.   The Partnership and its subsidiaries are
presently in material compliance with all applicable laws or statutes and all
judgments, orders, and regulations of any court or arbitrator or governmental or
regulatory authority, internal policies and contractual obligations applicable
to the privacy and security of its IT Systems and Sensitive Data and to the
protection of such IT Systems and Sensitive Data from unauthorized use, access,
misappropriation or modification.

 

(nn)                          No Unlawful Payments.  Neither the Partnership nor
any of its subsidiaries nor, to the knowledge of each of the Antero Entities,
any director, officer, agent, employee or other person associated with or acting
on behalf of the Partnership and its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an act in furtherance
of an offer, promise or authorization of any direct or indirect unlawful payment
or benefit to any foreign or domestic government official or employee, including
of any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under  the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any  rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit.  The Partnership and its
subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

 

(oo)                          Compliance with Money Laundering Laws. The
operations of the Partnership and its subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Partnership or any of its subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering

 

14

--------------------------------------------------------------------------------



 

Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Partnership or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Antero Entities, threatened.

 

(pp)                          No Conflicts with Sanctions Laws.  Neither the
Partnership, any of its subsidiaries or, to the knowledge of the Partnership and
its subsidiaries, any director, officer, agent, employee, affiliate or other
person associated with or acting on behalf of the Partnership or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Partnership or any of its subsidiaries located,
organized or resident in a country or territory that is the subject  or target
of Sanctions, including, without limitation, Cuba, Iran, North Korea and Syria
(each, a “Sanctioned Country”); and none of the Antero Entities will directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as initial purchaser, underwriter,
advisor, investor or otherwise) of Sanctions.  For the past five years, the
Partnership and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in and will not engage in any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any Sanctioned Country.

 

(qq)                          Solvency.  On and immediately after the Closing
Date, the Partnership and its subsidiaries (after giving effect to the issuance
of the Securities and the other transactions related thereto as described in
each of the Time of Sale Information and the Offering Memorandum) will be
Solvent.  As used in this paragraph, the term “Solvent” means, with respect to a
particular date, that on such date (i) the present fair market value (or present
fair saleable value) of the assets of the Partnership and its subsidiaries are
not less than the total amount required to pay the liabilities of the
Partnership and its subsidiaries on their total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Partnership and its subsidiaries are able to realize upon their assets and pay
their debts and other liabilities, contingent obligations and commitments as
they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, the
Partnership and its subsidiaries are not incurring debts or liabilities beyond
their ability to pay as such debts and liabilities mature; and (iv) the
Partnership and its subsidiaries are not a defendant in any civil action that
would result in a judgment that the Partnership and its subsidiaries are or
would become unable to satisfy.

 

(rr)                                No Restrictions on Subsidiaries.  Except as
disclosed in the Time of Sale Information and the Offering Memorandum, no
subsidiary of the Partnership is currently prohibited, directly or indirectly,
under any agreement or other instrument to which it is a party or is subject,
from paying any dividends to the Partnership, from making any other distribution
on

 

15

--------------------------------------------------------------------------------



 

such subsidiary’s equity interests, from repaying to the Partnership any loans
or advances to such subsidiary from the Partnership or from transferring any of
such subsidiary’s properties or assets to the Partnership or any other
subsidiary of the Partnership.

 

(ss)                              No Brokers.  Neither the Partnership nor any
of its subsidiaries is a party to any contract, agreement or understanding with
any person (other than this Agreement) that would give rise to a valid claim
against any of them or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

 

(tt)                                Rule 144A Eligibility.  On the Closing Date,
the Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(uu)                          No Integration.  The Partnership has not, directly
or through any agent, issued, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the offering and sale of the Securities
in a manner that would require registration of the Securities under the
Securities Act, the rules and regulations thereunder or the interpretations
thereof by the Commission.

 

(vv)                          No General Solicitation or Directed Selling
Efforts.  None of the Partnership or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

 

(ww)                      Securities Law Exemptions.  Assuming the accuracy of
the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex D hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(xx)                          No Stabilization.  None of the Antero Entities has
taken, directly or indirectly, any action designed to or that has constituted or
that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of any security of the Partnership in connection with
the offering of the Securities.

 

(yy)                          Statistical and Market-Related Data.  Nothing has
come to the attention of the Issuers that has caused the Issuers to believe that
the statistical and market-related data included

 

16

--------------------------------------------------------------------------------



 

or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.

 

(zz)                            Sarbanes-Oxley.  There has been no failure on
the part of the Partnership or any of its directors or officers, in their
capacities as such, to comply with the provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith
applicable to the Partnership, including Section 402 related to loans and
Section 302 and 906 related to certifications.

 

(aaa)                   No Changes in Internal Controls.  Since the date of the
most recent balance sheet of the Partnership and its consolidated subsidiaries
reviewed or audited by KPMG LLP, (i) the Antero Entities have not been advised
of or become aware of (A) any significant deficiencies in the design or
operation of internal controls that could adversely affect the ability of the
Antero Entities to record, process, summarize and report financial data, or any
material weaknesses in internal controls, and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls of the Antero Entities; and (ii) there have been
no significant changes in internal controls or in other factors that could
significantly affect internal controls.

 

(bbb)                   Critical Accounting Policies.  The section entitled
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Critical Accounting Policies and Estimates” set forth or incorporated
by reference in the most recent Preliminary Offering Memorandum accurately and
fully describes (i) the accounting policies that the Partnership believes are
the most important in the portrayal of the Partnership’s financial condition and
results of operations and that require management’s most difficult, subjective
or complex judgments (“Critical Accounting Policies”); (ii) the judgments and
uncertainties affecting the application of Critical Accounting Policies; and
(iii) the likelihood that materially different amounts would be reported under
different conditions or using different assumptions and an explanation thereof.

 

(ccc)                      Summaries of Law.  The statements made or
incorporated by reference in the most recent Preliminary Offering Memorandum
under the captions “Business and Properties—Regulation of Operations”; “Business
and Properties—Regulation of Environmental and Occupational Safety and Health
Matters”; “Business and Properties—Legal Proceedings”; “Certain Relationships
and Related Transactions and Director Independence”; “Description of notes”; and
“Certain U.S. federal income tax considerations,” insofar as they purport to
constitute summaries of the terms of statutes, rules or regulations, legal or
governmental proceedings or contracts and other documents, constitute accurate
summaries of the terms of such statutes, rules and regulations, legal and
governmental proceedings and contracts and other documents in all material
respects.

 

Any certificate signed by any officer of an Antero Entity and delivered to the
Representative or counsel for the Initial Purchasers in connection with this
Agreement or the consummation of the transactions contemplated hereby shall be
deemed a representation and warranty by such Antero Entity, as to matters
covered thereby, to each Initial Purchaser.

 

17

--------------------------------------------------------------------------------



 

4.                                      Further Agreements of the Antero
Entities.  Each of the Antero Entities jointly and severally covenants and
agrees with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Issuers will
deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Issuers will furnish to the
Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Antero Entities will furnish to the Representative
and counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representative reasonably objects.

 

(d)                                 Notice to the Representative.  The Issuers
will advise the Representative promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Issuers of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Issuers will use their reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Issuers will immediately

 

18

--------------------------------------------------------------------------------



 

notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to any of the Time of Sale Information (or any document to be filed
with the Commission and incorporated by reference therein) as may be necessary
so that the statements in any of the Time of Sale Information as so amended or
supplemented (including such documents to be incorporated by reference therein)
will not, in the light of the circumstances under which they were made, be
misleading or so that any of the Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Issuers will as soon as practicable notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law.

 

(g)                                  Blue Sky Compliance.  The Issuers will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that neither the Issuers nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation, limited
partnership, limited liability company or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 60 days after the date
hereof, each of the Antero Entities will not, without the prior written consent
of the Representative, offer, sell, contract to sell or otherwise dispose of any
debt securities issued or guaranteed by the Antero Entities and having a tenor
of more than one year.

 

(i)                                     Use of Proceeds.  The Issuers will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds.”

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, each of the Antero Entities will,
during any period in which the Issuers are not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such

 

19

--------------------------------------------------------------------------------



 

prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.  The Issuers will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(l)                                     No Resales by the Partnership.  The
Issuers will not, and will not permit any of their affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by the Issuers or
any of their affiliates and resold in a transaction registered under the
Securities Act.

 

(m)                             No Integration.  Neither the Issuers nor any of
their affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Issuers or any of their affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D without the prior written consent of the
Representative or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

(o)                                 No Stabilization.  None of the Antero
Entities will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) a written communication
that contains either (A) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (B) “issuer information” that was
included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum, (iii) any written communication listed
on Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Issuers in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the

 

20

--------------------------------------------------------------------------------



 

performance by each of the Antero Entities of their respective covenants and
other obligations hereunder and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Antero Entities contained herein shall be
true and correct on the date hereof and on and as of the Closing Date; and the
statements of the Antero Entities and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Issuers
or any of their subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined under Section 3(a)(62) under the Exchange
Act; and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Issuers or any of their subsidiaries (other than an
announcement with positive implications of a possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(e) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto) and the
Offering Memorandum (excluding any amendment or supplement thereto), the effect
of which, in the judgment of the Representative, makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officer’s Certificate.  The Representative
shall have received on and as of the Closing Date a certificate of an executive
officer of the General Partner and of each Guarantor who has specific knowledge
of the Partnership’s or such Guarantor’s financial matters and is satisfactory
to the Representative (i) confirming that such officer has carefully reviewed
the Time of Sale Information and the Offering Memorandum and, to the knowledge
of such officer, the representations set forth in Sections 3(a) and 3(b) hereof
are true and correct, (ii) confirming that the other representations and
warranties of the Antero Entities in this Agreement are true and correct and
that the Antero Entities have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraphs (b) and
(c) above.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date, KPMG LLP shall have furnished to the
Representative, at the request of the Partnership, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.

 

21

--------------------------------------------------------------------------------



 

(f)                                   Opinion and 10b-5 Statement of Counsel for
the Antero Entities.  Vinson & Elkins L.L.P., counsel for the Antero Entities,
shall have furnished to the Representative, at the request of the Partnership,
their written opinion and 10b-5 statement, dated the Closing Date and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annex C hereto.

 

(g)                                  Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representative shall have received on and as of the
Closing Date an opinion and 10b-5 statement of Latham & Watkins LLP, counsel for
the Initial Purchasers, with respect to such matters as the Representative may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

 

(h)                                 No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that would, as of the Closing Date, prevent the issuance or
sale of the Securities or the issuance of the Guarantees; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees.

 

(i)                                     DTC.  The Securities shall be eligible
for clearance and settlement through DTC.

 

(j)                                    Indenture and Securities.  The Indenture
shall have been duly executed and delivered by a duly authorized officer of the
General Partner, each of the Guarantors and the Trustee, and the Global Note
shall have been duly executed and delivered by a duly authorized officer of the
General Partner and duly authenticated by the Trustee.

 

(k)                                 Additional Documents.  On or prior to the
Closing Date, the Antero Entities shall have furnished to the Representative
such further certificates and documents as the Representative may reasonably
request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
Each of the Antero Entities jointly and severally agree to indemnify and hold
harmless each Initial Purchaser, its affiliates, selling agents, directors and
officers and each person, if any, who controls such Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the

 

22

--------------------------------------------------------------------------------



 

statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Issuers in writing by such Initial Purchaser through the Representative
expressly for use therein.

 

(b)                                 Indemnification of the Antero Entities. 
Each Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless each of the Antero Entities, each of their respective directors and
officers and each person, if any, who controls any of the Antero Entities within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Partnership in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following: the second and third sentences of
the third paragraph and the paragraph regarding overallotment, stabilization
transactions and syndicate covering transactions under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred. 
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by

 

23

--------------------------------------------------------------------------------



 

the same counsel would be inappropriate due to actual or potential differing
interests between them.  It is understood and agreed that the Indemnifying
Person shall not, in connection with any proceeding or related proceeding in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm (in addition to any local counsel) for all Indemnified Persons, and that
all such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, selling agents,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by J.P. Morgan Securities LLC and any such separate
firm for the Antero Entities, their respective directors and officers and any
control persons of the Antero Entities shall be designated in writing by the
Partnership.  The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Antero Entities on the one hand
and the Initial Purchasers on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Antero
Entities on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Antero Entities on the one hand and the
Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities.  The relative
fault of the Antero Entities on the one hand and the Initial Purchasers on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Antero
Entities or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(e)                                  Limitation on Liability.  The Antero
Entities and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose)

 

24

--------------------------------------------------------------------------------



 

or by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above.  The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Partnership, if after the execution and delivery of this Agreement and on or
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange or the over-the-counter
market; (ii) trading of any securities issued or guaranteed by the Antero
Entities shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

9.                                      Defaulting Initial Purchaser.  If, on
the Closing Date, any Initial Purchaser defaults on its obligation to purchase
the Securities that it has agreed to purchase hereunder, the non-defaulting
Initial Purchasers may in their discretion arrange for the purchase of such
Securities by other persons satisfactory to the Partnership on the terms
contained in this Agreement.  If, within 36 hours after any such default by any
Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for the
purchase of such Securities, then the Partnership shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms.  If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Partnership may postpone the Closing Date for up to five full business days
in order to effect any changes that in the opinion of counsel for the
Partnership or counsel for the Initial Purchasers may be necessary in the Time
of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Partnership agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes.  As used in this Agreement, the term “Initial
Purchaser” includes, for all

 

25

--------------------------------------------------------------------------------



 

purposes of this Agreement unless the context otherwise requires, any person not
listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

(a)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Partnership as
provided in paragraph (a) above, the aggregate principal amount of such
Securities that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Partnership shall
have the right to require each non-defaulting Initial Purchaser to purchase the
principal amount of Securities that such Initial Purchaser agreed to purchase
hereunder plus such Initial Purchaser’s pro rata share (based on the principal
amount of Securities that such Initial Purchaser agreed to purchase hereunder)
of the Securities of such defaulting Initial Purchaser or Initial Purchasers for
which such arrangements have not been made.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Partnership as
provided in paragraph (a) above, the aggregate principal amount of such
Securities that remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities, or if the Partnership shall not exercise
the right described in paragraph (b) above, then this Agreement shall terminate
without liability on the part of the non-defaulting Initial Purchasers.  Any
termination of this Agreement pursuant to this Section 9 shall be without
liability on the part of the Antero Entities, except that each of the Antero
Entities will continue to be liable for the payment of expenses as set forth in
Section 10 hereof and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

(c)                                  Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Antero Entities
or any non-defaulting Initial Purchaser for damages caused by its default.

 

10.                               Payment of Expenses.  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, each of the Antero Entities jointly and severally agree to pay or
cause to be paid all costs and expenses incident to the performance of their
respective obligations hereunder, including without limitation, (i) the costs
incident to the authorization, issuance, sale, preparation and delivery of the
Securities and any taxes payable in that connection; (ii) the costs incident to
the preparation and printing of the Preliminary Offering Memorandum, any other
Time of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Antero Entities’ counsel,
independent accountants and independent reserve engineers; (v) the fees and
expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the

 

26

--------------------------------------------------------------------------------



 

approval of the Securities for book-entry transfer by DTC; and (ix) all expenses
incurred by the Partnership in connection with any “road show” presentation to
potential investors.

 

(a)         If (i) this Agreement is terminated pursuant to Section 8(ii),
(ii) the Partnership for any reason fails to tender the Securities for delivery
to the Initial Purchasers or (iii) the Initial Purchasers decline to purchase
the Securities for any other reason permitted under this Agreement, each of the
Antero Entities jointly and severally agree to reimburse the Initial Purchasers
for all out-of-pocket costs and expenses (including the fees and expenses of
their counsel) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and any controlling persons referred to
herein, and the affiliates, selling agents, officers and directors of each
Initial Purchaser referred to in Section 7 hereof.  Nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.  No purchaser of Securities from any Initial Purchaser shall
be deemed to be a successor merely by reason of such purchase.

 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Antero
Entities and the Initial Purchasers contained in this Agreement or made by or on
behalf of the Antero Entities or the Initial Purchasers pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Antero Entities or the Initial Purchasers.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act and, for the avoidance of
doubt, does not include any of the JV Entities; and (d) the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act.

 

14.                               Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Issuers, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

15.                               Miscellaneous.  Authority of the
Representative.  Any action by the Initial Purchasers hereunder may be taken by
J.P. Morgan Securities LLC on behalf of the Initial Purchasers, and any such
action taken by J.P. Morgan Securities LLC shall be binding upon the Initial
Purchasers.

 

27

--------------------------------------------------------------------------------



 

(a)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representative c/o J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New
York 10179 (fax: (917)-456-3534); Attention: Catherine O’Donnell, with a copy
(which shall not constitute notice) to: Ryan J. Maierson, Esq., Latham & Watkins
LLP, 811 Main Street, Suite 3700, Houston, Texas  77002 (fax: (713) 546-5401). 
Notices to the Antero Entities shall be given to them at 1615 Wynkoop Street,
Denver, Colorado 80202, (fax: (303) 357-7299); Attention: Glen C. Warren, Jr.,
with a copy (which shall not constitute notice) to: Douglas E. McWilliams,
Vinson & Elkins, L.L.P., 1001 Fannin Street, Suite 2500, Houston, TX 77002-6760,
(fax: (713) 615-5725).

 

(b)                                 Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

 

(c)                                  Counterparts.  This Agreement may be signed
in counterparts (which may include counterparts delivered by any standard form
of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(d)                                 Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(e)                                  Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

(f)                                   Recognition of the U.S. Special Resolution
Regimes.

 

(i)                                     In the event that any Initial Purchaser
that is a Covered Entity becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer from such Initial Purchaser of this Agreement,
and any interest and obligation in or under this Agreement, will be effective to
the same extent as the transfer would be effective under the U.S. Special
Resolution Regime if this Agreement, and any such interest and obligation, were
governed by the laws of the United States or a state of the United States.

 

(ii)                                  In the event that any Initial Purchaser
that is a Covered Entity or a BHC Act Affiliate of such Initial Purchaser
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under this Agreement that may be exercised against such Initial Purchaser
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
were governed by the laws of the United States or a state of the United States.

 

As used in this Section 16(f):

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

28

--------------------------------------------------------------------------------



 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

(Signature Pages Follow)

 

29

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

Issuers:

 

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

By:

ANTERO MIDSTREAM PARTNERS GP LLC

 

 

(its General Partner)

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name: Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

 

 

ANTERO MIDSTREAM FINANCE CORPORATION

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name: Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

Guarantors:

 

 

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name: Alvyn A. Schopp

 

Title: Chief Administrative Officer, Regional Senior Vice President and
Treasurer

 

 

 

ANTERO TREATMENT LLC

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name: Alvyn A. Schopp

 

Title: Chief Administrative Officer, Regional Senior Vice President and
Treasurer

 

 

 

ANTERO WATER LLC

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name: Alvyn A. Schopp

 

Title: Chief Administrative Officer, Regional Senior Vice President and
Treasurer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------



 

Accepted: February 20, 2019

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

For itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto.

 

 

 

 

By:

/s/ Hunter Bollman

 

Name: Hunter Bollman

 

Title: Vice President

 

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Initial Purchaser

 

Principal Amount

 

 

 

 

 

 

J.P. Morgan Securities LLC

 

$

227,500,000

 

Wells Fargo Securities, LLC

 

$

78,000,000

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

45,500,000

 

Capital One Securities, Inc.

 

$

45,500,000

 

Citigroup Global Markets Inc.

 

$

45,500,000

 

Credit Agricole Securities (USA) Inc.

 

$

45,500,000

 

ABN AMRO Securities (USA) LLC

 

$

22,750,000

 

Barclays Capital Inc.

 

$

22,750,000

 

Scotia Capital (USA) Inc.

 

$

22,750,000

 

BMO Capital Markets Corp.

 

$

13,000,000

 

Credit Suisse Securities (USA) LLC

 

$

13,000,000

 

SMBC Nikko Securities America, Inc.

 

$

13,000,000

 

TD Securities (USA) LLC

 

$

13,000,000

 

U.S. Bancorp Investments, Inc.

 

$

13,000,000

 

BB&T Capital Markets, a division of BB&T Securities, LLC

 

$

6,500,000

 

CIBC World Markets Corp.

 

$

6,500,000

 

ING Financial Markets LLC

 

$

6,500,000

 

PNC Capital Markets LLC

 

$

6,500,000

 

BBVA Securities Inc.

 

$

3,250,000

 

Total

 

$

650,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

GUARANTORS

 

Antero Midstream LLC

Antero Treatment LLC

Antero Water LLC

 

--------------------------------------------------------------------------------



 

SCHEDULE 3

 

SUBSIDIARIES OF THE PARTNERSHIP

 

Entity Name

 

Jurisdiction of Incorporation or Formation

Antero Midstream LLC

 

Delaware

Antero Treatment LLC

 

Delaware

Antero Water LLC

 

Delaware

Antero Midstream Finance Corporation

 

Delaware

 

--------------------------------------------------------------------------------



 

ANNEX A

 

a.                                      Additional Time of Sale Information

 

1.                                      Term sheet containing the terms of the
Securities, substantially in the form of Annex B.

 

--------------------------------------------------------------------------------



 

ANNEX B

 

PRICING TERM SHEET

 

[Attached]

 

--------------------------------------------------------------------------------



 

Pricing Term Sheet dated February 20, 2019

to Preliminary Offering Memorandum dated February 20, 2019

Strictly Confidential

 

ANTERO MIDSTREAM PARTNERS LP

ANTERO MIDSTREAM FINANCE CORPORATION

5.750% SENIOR NOTES DUE 2027

PRICING TERM SHEET

FEBRUARY 20, 2019

 

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”). The notes may not be offered or sold except to
(1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act, and this communication is
only being distributed to such persons. You are hereby notified that sellers of
the notes may be relying on the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A. Any sales of the notes outside the
United States may only be made in accordance with applicable selling
restrictions.

 

The information in this term sheet supplements Antero Midstream Partners LP and
Antero Midstream Finance Corporation’s preliminary offering memorandum dated
February 20, 2019 (the “Preliminary Offering Memorandum”) and supersedes the
information in the Preliminary Offering Memorandum to the extent inconsistent
with the information in the Preliminary Offering Memorandum. This pricing term
sheet is qualified in its entirety by reference to the Preliminary Offering
Memorandum.

 

Issuers:

 

Antero Midstream Partners LP and Antero Midstream Finance Corporation

 

 

 

Aggregate Principal Amount:

 

$650,000,000

 

 

 

Aggregate Net Proceeds (After Estimated Expenses):

 

$641,000,000

 

 

 

Form of Offering:

 

144A/Reg S

 

 

 

Maturity:

 

March 1, 2027

 

 

 

Coupon:

 

5.750%

 

 

 

Price:

 

100.0% of face amount plus accrued interest, if any, from February 25, 2019

 

 

 

Spread to Treasury:

 

+316 basis points

 

 

 

Benchmark Treasury:

 

UST 2.25% due February 15, 2027

 

 

 

Interest Payment Dates:

 

March 1 and September 1, commencing September 1, 2019

 

 

 

Record Dates:

 

February 15 and August 15

 

--------------------------------------------------------------------------------



 

Optional Redemption:

 

At any time prior to March 1, 2022, up to 35% of the aggregate principal amount
of the notes at a redemption price equal to 105.75% of the principal amount,
plus accrued and unpaid interest, if any, with an amount of cash not greater
than the net proceeds from certain equity offerings.

 

On or after March 1, 2022 and at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the notes redeemed during the twelve-month period beginning on March 1 of the
years indicated below:

 

 

 

 

 

Date

 

Percentage

 

 

 

2022

 

102.875

%

 

 

2023

 

101.917

%

 

 

2024

 

100.958

%

 

 

2025 and thereafter

 

100.000

%

 

 

 

Make-Whole Redemption:

 

Prior to March 1, 2022, all or a part of the notes, upon prior notice at a
redemption price equal to 100% of the principal amount of notes redeemed plus
the Applicable Premium, and accrued and unpaid interest, if any

 

 

 

Change of Control:

 

Following a Change of Control, put at 101% of principal plus accrued interest

 

 

 

Trade Date:

 

February 20, 2019

 

 

 

Settlement Date:

 

February 25, 2019 (T+3)

 

We expect delivery of the notes will be made against payment therefor on or
about February 25, 2019, which is the third business day following the date of
the pricing of the notes. Under Rule 15c6-1 of the Exchange Act, trades in the
secondary market generally are required to settle in two business days unless
the parties to that trade expressly agree otherwise. Accordingly, purchasers who
wish to trade the notes on the date of pricing of the notes will be required, by
virtue of the fact that the notes initially will settle in T+3, to specify an
alternative settlement cycle at the time of any such trade to prevent failed
settlement and should consult their own advisors.

 

 

 

Denominations:

 

$2,000 and integral multiples of $1,000

 

 

 

CUSIP/ISIN:

 

144A: 03690AAD8 / US03690AAD81
Regulation S: U0018YAB8 / USU0018YAB84

 

 

 

Joint Book-Running Managers:

 

J.P. Morgan Securities LLC

 

--------------------------------------------------------------------------------



 

 

 

Wells Fargo Securities, LLC
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Capital One Securities, Inc.
Citigroup Global Markets Inc.
Credit Agricole Securities (USA) Inc.

 

 

 

Senior Co-Managers:

 

ABN AMRO Securities (USA) LLC
Barclays Capital Inc.
Scotia Capital (USA) Inc.

 

 

 

Co-Managers:

 

BMO Capital Markets Corp.
Credit Suisse Securities (USA) LLC
SMBC Nikko Securities America, Inc.
TD Securities (USA) LLC
U.S. Bancorp Investments, Inc.
BB&T Capital Markets
CIBC World Markets Corp.
ING Financial Markets LLC
PNC Capital Markets LLC
BBVA Securities Inc.

 

The information under the captions “Capitalization” in the Preliminary Offering
Memorandum and each other location where it appears in the Preliminary Offering
Memorandum is hereby modified with the following information:

 

Capitalization

 

The following line items supersede and replace in their entirety the
corresponding entries in the “As adjusted” column as of December 31, 2018 in the
table under the heading “Capitalization” on page 14 of the Preliminary Offering
Memorandum. Information added to the line item is in bold and underlined.

 

·                  Revolving credit facility: $349,000.

·                  5.750% senior notes due 2027 offered hereby: $650,000.

·                  Unamortized discount and debt issuance costs: $(16,853).

 

--------------------------------------------------------------------------------

 

This material is strictly confidential and has been prepared by the issuers
solely for use in connection with the proposed offering of the notes described
in the Preliminary Offering Memorandum.  This material is personal to each
offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the notes.  Please refer to the
Preliminary Offering Memorandum for a complete description.

 

This communication is not an offer to sell the notes described in the
Preliminary Offering Memorandum and herein, and it is not a solicitation of an
offer to buy such notes, in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

--------------------------------------------------------------------------------



 

Any disclaimers or notices that may appear on this Pricing Term Sheet below the
text of this legend are not applicable to this Pricing Term Sheet and should be
disregarded. Such disclaimers may have been electronically generated as a result
of this Pricing Term Sheet having been sent via, or posted on, Bloomberg or
another electronic mail system.

 

--------------------------------------------------------------------------------



 

ANNEX C

 

FORM OF OPINION OF VINSON & ELKINS L.L.P.

 

a)                                     Each of the Antero Entities and the
General Partner has been duly formed and each of the Antero Entities and the
General Partner is validly existing and in good standing under the laws of the
State of Delaware, with all corporate, limited liability company or limited
partnership, as the case may be, power and authority necessary to own or hold
their respective properties and conduct their respective businesses, and in the
case of the General Partner, to serve as the general partner of the Partnership,
as described in each of the Time of Sale Information and the Offering
Memorandum.

 

b)                                     Each of the Antero Entities and the
General Partner is duly qualified to do business as a foreign corporation,
limited liability company or limited partnership, as applicable, in good
standing in all jurisdictions listed on Annex A to such opinion.

 

c)                                      AMGP is the sole member of the General
Partner and owns 100% of the limited liability company interests in the General
Partner; such limited liability company interests have been duly authorized and
validly issued in accordance with the GP LLC Agreement and are fully paid (to
the extent required under the GP LLC Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); and such limited liability company interests are owned free
and clear of any Liens (1) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming AMGP as debtor is on
file in the office of the Delaware Secretary of State or (2) otherwise known to
us, without independent investigation, other than (A) restrictions on
transferability contained in the GP LLC Agreement, (B) Liens created by or
arising under the Delaware LLC Act and (C) pledges of equity interests in
connection with the Credit Agreement, dated as of May 9, 2018, by and between
AMGP and Wells Fargo Bank, National Association, as amended, supplemented or
restated, if applicable, including any promissory notes, pledge agreements,
security agreements, mortgages, guarantees and other instruments or agreements
entered into by AMGP or its subsidiaries in connection therewith or pursuant
thereto, in each case as amended, supplemented or restated, if applicable.

 

d)                                     The General Partner is the sole general
partner of the Partnership and owns a noneconomic general partner interest in
the Partnership; the General Partner Interest has been duly authorized and
validly issued in accordance with the Partnership Agreement, is fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by Sections 17-303, 17-607 and 17-804
of the Delaware LP Act) and conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum; and the General Partner Interest is owned free and clear of any
Liens (1) in respect of which a financing statement under the Uniform Commercial
Code of the State of Delaware naming the General Partner as debtor is on file in
the office of the Delaware Secretary of State or (2) otherwise known to us,
without independent investigation, other

 

--------------------------------------------------------------------------------



 

than (A) restrictions on transferability contained in the Partnership Agreement
and (B) Liens created by or arising under the Delaware LP Act.

 

e)                                      IDR Holdings owns all of the Incentive
Distribution Rights; the Incentive Distribution Rights, and the limited partner
interests represented thereby, have been duly authorized and validly issued in
accordance with the Partnership Agreement and are fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act); and the Incentive Distribution Rights are owned free and clear
of any Liens (1) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming the General Partner as debtor is
on file in the office of the Delaware Secretary of State or (2) otherwise known
to us, without independent investigation, other than (A) restrictions on
transferability contained in the Partnership Agreement and (B) Liens created by
or arising under the Delaware LP Act.

 

f)                                       The Partnership is the sole member of
Midstream Operating and owns 100% of the limited liability company interests in
Midstream Operating; such limited liability company interests have been duly
authorized and validly issued in accordance with the Midstream Operating LLC
Agreement and are fully paid (to the extent required under the Midstream
Operating LLC Agreement) and nonassessable (except as such nonassessability may
be affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and such
limited liability company interests are owned free and clear of any Liens (1) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the Partnership as debtor is on file in the office of
the Delaware Secretary of State or (2) otherwise known to us, without
independent investigation, other than (A) restrictions on transferability
contained in the Midstream Operating LLC Agreement, (B) Liens created by or
arising under the Delaware LLC Act and (C) pledges of equity interests in
connection with the Revolving Credit Facility.

 

g)                                      The Partnership is the sole member of
Antero Treatment and owns 100% of the limited liability company interests in
Antero Treatment; such limited liability company interests have been duly
authorized and validly issued in accordance with the Antero Treatment LLC
Agreement and are fully paid (to the extent required under the Antero Treatment
LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and such
limited liability company interests are owned free and clear of any Liens (1) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the Partnership as debtor is on file in the office of
the Delaware Secretary of State or (2) otherwise known to us, without
independent investigation, other than (A) restrictions on transferability
contained in the Antero Treatment LLC Agreement, (B) Liens created by or arising
under the Delaware LLC Act and (C) pledges of equity interests in connection
with the Revolving Credit Facility.

 

h)                                     The Partnership is the sole member of
Antero Water and owns 100% of the limited liability company interests in Antero
Water; such limited liability company interests have been duly authorized and
validly issued in accordance with the Antero Water LLC Agreement and are fully
paid (to the extent required under the Antero Water LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and such limited liability company
interests are owned free and clear of any Liens (1)

 

--------------------------------------------------------------------------------



 

in respect of which a financing statement under the Uniform Commercial Code of
the State of Delaware naming the Partnership as debtor is on file in the office
of the Delaware Secretary of State or (2) otherwise known to us, without
independent investigation, other than (A) restrictions on transferability
contained in the Antero Water LLC Agreement, (B) Liens created by or arising
under the Delaware LLC Act and (C) pledges of equity interests in connection
with the Revolving Credit Facility.

 

i)                                         The Partnership owns 100% of the
issued and outstanding shares of capital stock of Finance Corp.; such capital
stock has been duly authorized and validly issued and is fully paid and
nonassessable; such capital stock, except as set forth in the Time of Sale
Information and the Offering Memorandum, is owned by the Partnership free and
clear of any Liens (1) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming the Partnership as
debtor is on file in the office of the Delaware Secretary of State or
(2) otherwise known to us, without independent investigation, other than
(A) restrictions on transferability contained in the Finance Corp.
Organizational Documents, (B) Liens created by or arising under the Delaware
General Corporation Law and (C) pledges of equity interests in connection with
the Revolving Credit Facility.

 

j)                                        Midstream Operating owns 50% of the
limited liability company interests in Sherwood Midstream; such limited
liability company interests have been duly authorized and validly issued in
accordance with the Sherwood Midstream LLC Agreement and are fully paid (to the
extent required under the Sherwood Midstream LLC Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act); and such limited liability company interests are owned
free and clear of any Liens (1) in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming Midstream Operating
as debtor is on file in the office of the Delaware Secretary of State or
(2) otherwise known to us, without independent investigation, other than
(A) restrictions on transferability contained in the Sherwood Midstream LLC
Agreement, (B) Liens created by or arising under the Delaware LLC Act and
(C) pledges of equity interests in connection with the Revolving Credit
Facility.

 

k)                                     The Indenture has been duly authorized,
executed and delivered by each of the Antero Entities and, assuming due
execution and delivery thereof by the Trustee, constitutes the valid and legally
binding agreement of each of the Antero Entities, enforceable against each of
the Antero Entities in accordance with its terms, subject to the Enforceability
Exceptions.

 

l)                                         The Notes have been duly authorized,
executed and delivered by the Issuers and, when each global certificate
representing the Notes has been duly executed and authenticated as provided in
the Indenture and the Notes have been paid for as provided in the Purchase
Agreement, will constitute valid and legally binding obligations of the Issuers,
enforceable against the Issuers in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

m)                                 The Guarantees have been duly authorized by
each of the Guarantors and, when each global certificate representing the Notes
has been duly executed and authenticated as provided in the Indenture and the
Notes have been paid for as provided in the Purchase Agreement, will constitute
valid and legally binding obligations of each of the Guarantors, enforceable
against

 

--------------------------------------------------------------------------------



 

each of the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

n)                                     The Purchase Agreement has been duly
authorized, executed and delivered by each of the Antero Entities.

 

o)                                     Each Transaction Document conforms in all
material respects to the description thereof contained in each of the Time of
Sale Information and the Offering Memorandum.

 

p)                                     The execution, delivery and performance
by each of the Antero Entities of each of the Transaction Documents to which it
is a party, the issuance and sale of the Securities (including the related
Guarantees) and compliance by each of the Antero Entities with the terms
thereof, the application of the proceeds from the sale of the Securities as
described under “Use of Proceeds” in each of the Time of Sale Information and
the Offering Memorandum and the consummation of the transactions contemplated by
the Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party upon any property or assets of the Antero Entities pursuant to, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument filed or incorporated by reference as an exhibit to the
Incorporated Documents (collectively, the “Applicable Contracts”), (ii) result
in any violation of the provisions of the certificate of formation or limited
partnership agreement or similar organizational documents of the Partnership or
any of its subsidiaries or (iii) result in any violation of any Applicable Laws
or, to our knowledge, any judgment, order, decree, rule or regulation of any
United States federal, New York or Delaware state court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect. With respect
to clause (iii) above, we express no opinion as to any federal or state
securities or Blue Sky laws or federal or state antifraud laws, rules or
regulations.

 

q)                                     No consent, approval, authorization or
order of, or filing, registration or qualification (“consent”) of or with any
United States federal, New York or Delaware state court or arbitrator or
governmental or regulatory authority is required for (i) the execution, delivery
and performance by each of the Antero Entities of each of the Transaction
Documents to which it is a party, (ii) the issuance and sale of the Securities
(including the related Guarantees) and compliance by each of the Antero Entities
with the terms thereof, (iii) the application of the proceeds from the sale of
the Securities as described under “Use of Proceeds” in each of the Time of Sale
Information and the Offering Memorandum and (iv) the consummation of the
transactions contemplated by the Transaction Documents, except (A) such as have
been, or prior to the date hereof, will be, obtained or made, (B) for such
consents as may be required under applicable state securities laws in connection
with the purchase and resale of the Securities by the Initial Purchasers and
(C) for such

 

--------------------------------------------------------------------------------



 

consents which, if not obtained or made, would not, individually or in the
aggregate, have a Material Adverse Effect.

 

r)                                        The statements included in each of the
Time of Sale Information and the Offering Memorandum under the caption “Certain
U.S. federal income tax considerations,” insofar as they refer to statements of
law or legal conclusions, are accurate in all material respects.

 

s)                                       None of the Antero Entities is now and,
after giving effect to the offering and sale of the Securities and the
application of the proceeds therefrom as described in each of the Time of Sale
Information and the Offering Memorandum, none of the Antero Entities will be
required to register as an “investment company” within the meaning of the
Investment Company Act.

 

t)                                        Assuming the accuracy of the
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in the Purchase Agreement, it is not necessary,
in connection with the issuance and sale of the Securities to the Initial
Purchasers and the initial resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by the Purchase Agreement, the Time of
Sale Information and the Offering Memorandum, to register the sale or resale of
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act. We express no opinion, however, as to when or under what
circumstances any Securities initially sold by the Initial Purchasers may be
reoffered or resold.

 

u)                                     The documents incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum (other than
the financial statements and other financial information contained therein, as
to which we express no opinion), when filed with the Securities and Exchange
Commission (the “Commission”), appeared on their face to comply as to form in
all material respects with the requirements of the Securities Act or Exchange
Act and the rules and regulations of the Commission thereunder, as applicable.

 

In addition, we have participated in conferences with representatives of the
Antero Entities and with representatives of their independent accountants and
with the Initial Purchasers and their counsel at which conferences the contents
of the Time of Sale Information and the Offering Memorandum (in each case,
excluding the Incorporated Documents) and related matters were discussed.
Although we have not independently verified, are not passing upon and do not
assume any responsibility for the accuracy, completeness or fairness of the Time
of Sale Information and the Offering Memorandum (except as expressly provided in
paragraph (r) above), based on the participation described above (relying as to
factual matters with respect to the determination of materiality to the extent
we deem reasonable upon statements of fact made to us by the Antero Entities),
nothing has come to our attention to cause us to believe that (i) the Time of
Sale Information (including the Incorporated Documents incorporated or deemed
incorporated by reference therein), at the Time of Sale (which we have assumed
to be 3:00 p.m., New York time, on February 20, 2019), contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or (ii) that the Offering Memorandum (including the
Incorporated Documents incorporated or deemed incorporated by reference
therein), as of its date and as of the date hereof, included or includes an
untrue statement of a material fact or omitted or

 

--------------------------------------------------------------------------------



 

omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading. In making
the foregoing statement, we express no comment or belief as to the financial
statements (including the related notes and schedules thereto), the other
financial or accounting information or the oil and natural gas reserve estimates
contained in, incorporated or deemed incorporated by reference in, or omitted
from the Time of Sale Information or the Offering Memorandum.

 

--------------------------------------------------------------------------------



 

ANNEX D

 

RESTRICTIONS ON OFFERS AND SALES OUTSIDE THE UNITED STATES

 

In connection with offers and sales of Securities outside the United States:

 

(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

 

(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

 

(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

 

(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Partnership.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Partnership that would permit a public offering of the Securities,
or possession or distribution of any of the Time of Sale Information, the
Offering Memorandum, any Issuer Written Communication or any other offering or
publicity material relating to the Securities, in any country or jurisdiction
where action for that purpose is required.

 

(d)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that it:

 

--------------------------------------------------------------------------------



 

(i)     has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Antero Entities; and

 

(ii)    has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

 

--------------------------------------------------------------------------------